UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

i ee ee x
JASON GREENHOUSE, :

Plaintiff,

Z2l-cv-3975 (JSR)
wo
ORDER

JUSTICE FEDERAL CREDIT UNION d/b/a
BLUK KNIGHTS VISA and EXPERIAN
INFORMATION SOLUTIONS, INC.,

Defendants.
me ee er we in ee i x

JED S. RAKOFF, U.S.D.J.

This morning, plaintiff filed a notice of voluntary dismissal
as to defendant Justice Federal Credit Union. Yesterday, plaintiff
informed the Court that he had reached an agreement in principle
with the remaining defendant, Experian Information Solutions, .
Inc., to resolve all remaining claims in this action. Therefore,
the case is hereby dismissed with prejudice as to Experian
Information Solutions, Inc., but with leave for any party to move
within 30 days from the date hereof to reopen the case and proceed
to trial if settlement is not fully effectuated. The initial
pretrial conference scheduled for this morning is cancelled, and

the Clerk of Court is respectfully directed to terminate the case.

 

SO ORDERED.
Dated: New York, NY lA afZ
May 21, 2021 JED S. RAKOFF, U.S.D.d.

 
